DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.

Status of Claims
This action is in response to the RCE filed 2/15/2022. 
Claims 1, 6, 13, and 18 were amended 2/15/2022. 
Claims 1-22 are currently pending and have been examined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 
Claims 1-22 are drawn to a method and non-transitory computer-readable media which are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 13 recite receiving a plurality of images including a first image from a first medical image modality captured at a first point in time and a second image from a second medical image modality captured at a second point in time later than the first point in time, the first medical image modality being different from the second medical image modality; generating a first visual annotation on the first image and a second visual annotation on the second image, the first visual annotation on the first image including a first region of interest (ROI) on the first image, the generating of the first ROI on the first image including identifying the first ROI on the first image, the second visual annotation on the second image including a second ROI on the second image, the first visual annotation and the second visual annotation applicable to a same medical condition, related medical conditions, a lack of the same medical condition or a lack of one or both of the related medical conditions; receiving the first image, the first visual annotation, the second image, and the second visual annotation; storing the first visual annotation as first metadata linked to the first image, and the second visualization as second metadata linked to the second image, the first image and the second image stored in a same data set; based on a request involving the same data set, recalling, the first image, the first metadata, the second image, and the second metadata, the first metadata recalled based on the first metadata being linked to the first image and the second metadata recalled based on the second metadata being linked to the second image; rendering and displaying, in a single view, the first image with the first visual annotation simultaneously with the second image with the second visual annotation, the first image disposed in a first region of the single view and the second image disposed within the single view in a second region physically separate from the first region of the single view, the single view further providing functionality by which a user electronically adds one or more of text or markings to a given image; receiving user input 
The recited limitations, as drafted, under their broadest reasonable interpretation, covers functions performable in the mind or with a pen and paper by generating image data (drawing) and creating visual annotations (drawing) and linking with metadata annotations (writing patient data (para [0035] of specification)) while remembering in the mind which annotations belong to which drawings (storing information) and placing the images within a single view based on user input as outlined in the recitations above. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “non-transitory computer-readable media”, “one or more processors”, “aggregator”, “display”, “annotation tool” and “user interface”, are recited at a high level of generality (e.g., that the calculating and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 5, Figure 8 and 
Paragraph 9, where “Yet other embodiments of the present disclosure comprise computer-readable media storage storing instructions that when executed by a processor cause the processor to perform instructions in accordance with one or more embodiments described herein.”
Paragraph 73, where  “Aggregator 404 is configured to receive processed data (e.g., from processor 402) as well as associated metadata. Aggregator 404 may ensure all processed data from processor 402 is managed such that no data is lost. Further, aggregator 404 may manage and assign the processed data to a record ID, which may be maintained by aggregator 404. In one example, aggregator 404 not only manages the gross level metadata but may also assign and/or generate additional metadata across data sets (e.g., as a collection for presentation to a user interface and/or some other output (CCD, report, etc.).”
Paragraph 88, where “According to various embodiments, a system (e.g., system 400; see FIG. 6) may enable an end-user to use annotation tools for drawing a region of interest (ROI) on various images,”
Paragraph 111, where “In an example, processing system 970 may be integrated within any suitable computing device. Processing system 970 may include one or more processors 972 of varying core configurations (including multiple cores) and clock frequencies. Processors 972 may be operable to execute instructions, apply logic, etc. It will be appreciated that these functions may be provided by multiple processors or multiple cores on a single chip operating in parallel and/or communicably linked together. In at least one embodiment, processors 972 may comprise and/or include one or more GPU s.”
Paragraph 114, where “Processing system 970 may further include one or more peripheral interfaces 978, for communication with a display screen, projector, keyboards, mice, touchpads, sensors, other types of input and/or output peripherals, and/or the like.”
Viewing the limitations as an ordered combination, the claims simply instruct the 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-12, and 14-22 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. Claims 2 and 14 recite multiple image modalities that do not provide significantly more to the abstract idea. Claims 8, 9, and 20 recite created standardized formats that do not provide significantly more to the abstract idea. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
The arguments filed 2/15/2022 have been fully considered. 
The double patenting rejection has been withdrawn as the new claim limitations include metadata and an annotation tool that is not present in application 15/056,817, making it patentably distinct. The double patenting rejection has been withdrawn. 
Regarding the arguments pertaining to the 103 rejection, these arguments are persuasive. The prior art of Sperling (US 2013/0211230 A1), Ruscio (US 2008/0077001 A1), Shanmugasundaram (US 9,208,381 B2) , Cousineau (US 2006/0020493 A1), Campbell (US 2010/0257189 A1), and Goede (US 7,453,472 B2) does not teach the claimed invention. Specifically, the claim limitations of “receiving user input invoking the annotation tool of the user interface to electronically apply a third visual annotation to at least one of the first image and the second image; and storing the third visual annotation based on the received user input as third 
Regarding the arguments pertaining to the 101 rejection, these arguments are not persuasive. Applicant argues that it is impossible to use pen and paper to store visual annotations as metadata of an image. However, metadata may include patient information (para [0035]) while an annotation may be date and time (para [0035]) and it isn’t impossible for a person to remember that their drawing on a image with an annotation of data and time belongs to a specific patient. In fact, that is what a filing system with someone who is familiar with the patient files does every day. As the metadata is simple information, it is not impossible, nor unreasonable, to assume a person may perform the claimed limitations with their mind and with a pen and paper. 
Applicant further argues that their claimed invention provides an improvement over prior systems. Examiner respectfully disagrees, as the technology in the claimed invention is generically recited. The use of annotations and electronic relationships between images are not a technical improvement as they are not technological solutions to technological problems. The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT A SOREY/            Primary Examiner, Art Unit 3626